Citation Nr: 1021608	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.

In February 2005 and October 2007, the Board remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.

 
FINDING OF FACT

PTSD is not attributable to service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the Veteran's claim, 
VCAA letters were sent in July and November 2001.  
Thereafter, additional VCAA letters were sent in April 2005, 
June 2005, August 2005, and October 2007.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In particular, the VCAA 
notification informed the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim for service connection for PTSD; the information and 
evidence that VA will seek to provide; and the information 
and evidence that he is expected to provide.  Since the Board 
has concluded that the preponderance of the evidence is 
against the claim of service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
and post-service records, have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran's PTSD is related to his 
period of honorable service, as the standards of the recent 
decision of the Court in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, there are VA medical records diagnosing PTSD 
and attributing that disorder to post-service events.  Also, 
significantly, the Board has remanded this case on two 
occasions to verify the Veteran's purported stressors.  If 
verified, he was to be scheduled for a VA examination.  Since 
verification was not made, as explained below, no examination 
was scheduled as there was no verified stressor.  In light of 
these findings, the second and third prongs of McLendon have 
not been met.  

As noted, in February 2005 and October 2007, the Board 
remanded the present matter for additional development, to 
include requesting that the Veteran provide a copy of a buddy 
statement and efforts to obtain more information and verify 
his claimed stressors through JSRRC.  The RO/AMC complied 
with the remand instructions, as set forth in more detail 
below.

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.  
In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection for PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  The regulation governing PTSD 
claims, 38 C.F.R. § 3.304(f), requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  

The Veteran has reported the following stressful events.  

(1) In the summer of 1961, while serving on Christmas 
Island in the South Pacific, five of the Veteran's 
friends were involved in a jeep accident and that he and 
his best friend, M.M.P., "Red," were the duty 
photographers at the time of the accident and were 
required to take photographs of the scene.  The Veteran 
described the scene stating that all of his friends were 
torn apart and he had to help put their bodies in body 
bags.  He stated that he still dreams about the incident 
and his friends who died.  He later indicated that the 
year was 1962.  

Although requested to submit the photographs, the Veteran did 
not do so.  He has only submitted photographs of friends that 
he knew.  

(2) While serving on Christmas Island, the Veteran and 
Red volunteered to fish for fresh fish for his unit.  
During one fishing excursion, the Veteran and Red were 
wading in the water when a shark charged at them.  The 
Veteran threw a spear at the shark, which struck its 
back and the shark swam away.  

The Veteran indicated that he would have Red submit a buddy 
statement, but he did not do so.  

(3) While in Manila, Philippines, during the summer of 
1963, the Veteran was walking with PH3 E.S. and another 
shipmate when they witnessed a bus crash into a jeepney.  
All the passengers managed to escape, but the driver of 
the bus was burned alive.  The Veteran tried to help 
him, but was unable to and watched him die.

(4) In the summer of 1962, the Veteran was trapped in a 
cockpit simulator "drunker" underwater and almost 
drowned.

(5) While stationed in San Diego, in late fall 1962, the 
Veteran was held for two hours in a "black box" 
isolation chamber which is 2 feet by 2 feet by 2 feet 
during survival training.

(6) While stationed in Yokosuka, Japan, in the summer of 
1963, the Veteran was nearly hit by a high-speed train 
in a tunnel, which he was trying to photograph.  He 
stated that the incident affected his hearing.

The Veteran's case has been remanded twice by the Board in 
order to afford the Veteran the opportunity to submit 
additional details regarding his alleged stressors, such as 
dates, places, detailed descriptions of the events, and any 
other identifying information.  He was also sent multiple 
letters requesting this information.  He has also been 
afforded the opportunity to submit supporting statements and 
other evidence, including, as noted above, pertinent 
photographs and a buddy statement from "Red."  The Veteran 
was not forthcoming with any additional information, as noted 
above.  

In addition, the Board requested that verification of the 
Veteran's claimed stressors be obtained from the U.S. Armed 
Services Center for Research of Unit Records (CRUR) (Note: 
CURR is now called the U. S. Army and Joint Services Records 
Research Center (JSRRC).  The first response was received in 
July 2002.  At that time, JSRRC stated that the records they 
were able to locate are brief and do not document the 
incidents the Veteran mentioned and that in order to conduct 
additional research, the Veteran must provide more specific 
information. Thereafter, the Veteran was afforded an 
opportunity to clarify the stressors with more specificity.  
The next response from JSRRC was received in January 2010.  
In that correspondence, JSRRC indicated that the Veteran's 
stressors could not be confirmed.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The Veteran does not contend, nor does the record show, that 
any claimed stressor was combat-related.  As such, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the Veteran's PTSD claim.  JSRRC has been 
contacted and has responded that the Veteran's stressors 
cannot be verified.  The Veteran has been sent numerous 
letters of correspondence from VA, explaining that more 
details were needed and requesting corroborating evidence.  
The Veteran indicated that he would submit corroborating 
evidence, such as photographs and a buddy statement, but he 
failed to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor).

Furthermore, VA medical evidence dated after the Veteran was 
discharged from service establishes that he has PTSD, but 
attributes the diagnosis to the Veteran's post-service 
employment as a police officer as well as negative 
incarceration experiences.  See VA medical record dated 
September 18, 2000.  As such, the second element of a PTSD 
claim under the criteria of 38 C.F.R. § 3.304(f) also has not 
been satisfied.  The Veteran has PTSD, but  that diagnosis is 
not the result of stressful incidents he reportedly 
experienced during service.  

Inasmuch as the Veteran's PTSD has been attributed to post-
service stressors and JSRRC stated that his claimed inservice 
stressors were not verified, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.


ORDER

Service connection for PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


